Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlene E. Tyler appeals the district court’s judgment in Palmetto GBA’s favor on Tyler’s claim for severance pay, brought pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C.A. §§ 1001 to 1461 (West 2008 & Supp.2009). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Tyler v. Palmetto GBA, No. 3:09-cv-*25901119-CMC, 2009 WL 3698124 (D.S.C. filed Nov. 2, 2009, entered Nov. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.